On the original submission of this case the views of the writer were not in accord with the disposition made of the appeal. No dissenting opinion was written for the reason that the majority of the court favored an affirmance of the judgment and the probability of a motion for rehearing would afford the writer an opportunity to express his views if deemed desirable. Of such attitude of the writer his associates were informed. On the present presentation of the views of the members of the court, the opinion of the writer is in accord with the conclusion reached and stated by the writer of the opinion ordering a reversal of the judgment.
Direct testimony identifying the accused as the offender is entirely lacking. Many of the relevant circumstances implicating him and upon which the conviction may have been founded are deemed to have been improperly received in evidence. On that subject the opinion of Judge Hawkins, in which the writer concurs, is regarded as conclusive.